SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Asset Sale in Colombia Rio de Janeiro, September 13 th , 2013 – Petróleo Brasileiro S.A. –Petrobras announces that its Board of Directors, in a meeting held today, approved the sale of 100% of shares issued by Petrobras Colombia Limited (PEC) to Perenco for US$ 380 million. Petrobras Colombia assets which are part of the transaction include interests in 11 onshore exploration and production blocks with net average production of 6,530 boed (barrels of oil equivalent per day) besides the Colombia and Alto Magdalena oil pipelines, with a carry capacity of 14,950 bpd (barrels per day) and 9,180 bpd, respectively. The conclusion of the transaction is subject to certain conditions precedent, including the approval by Colombia’s National Hydrocarbons Agency – ANH. Petrobras will keep its presence in Colombia through offshore exploratory blocks, distribution, in addition to 1 onshore exploratory asset. These transactions represent another important step in Petrobras’ Divestment Program (Prodesin) outlined in the 2013-2017 Business and Management Plan. Perenco Colombia Limited is a subsidiary of international oil group, Perenco. The company has operated in Colombia’s Llanos Basin since 1993, from where current gross production is 18,500 barrels of oil per day. Operations have focused on developing isolated fields spread over 9,000km² and integrating them into a single operation. Perenco is active in exploration and production around the world, notably in Gabon, Cameroon, the Democratic Republic of Congo, the Republic of Congo, the United Kingdom, Colombia, Peru, Turkey, Tunisia, Vietnam. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 13, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
